PER CURIAM.
Valdez appeals a final judgment voiding his insurance policy. For the following reasons, we affirm.
The insurance .policy contained a valid provision voiding the policy upon intentional concealment or misrepresentation by the insured. See Wong Ken v. State Farm Fire & Casualty Co., 685 So.2d 1002 (Fla. 3d DCA 1997) (clause which voids coverage for intentional misrepresentation is valid and enforceable). The jury found that Valdez violated that provision. Therefore, the trial court properly voided the insurance policy.
AFFIRMED.